DETAILED ACTION

The instant application having application No 17/259044 filed on 01/08/2021 is presented for examination by the examiner.

Examiner Notice
Claim 1 would be allowable if (i) claim 3 or 4 or 8 is incorporated into the independent claim 1.
Claim 9 would be allowable if (i) claim 11 or 12 or 15 is incorporated into the independent claim 9.
Claim 17 would be allowable if (i) claim 11 or 12 or 15 is incorporated into the independent claim 17, (ii) resolve 101 rejection.
    	

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 17 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because of the following reason:

In claim 17, Applicant claims “A computer storage medium”. 
However, the computer storage medium does not necessarily exclude all types/forms of transitory medium. Thus, under the broadest reasonable interpretation standard, the computer storage medium excluding signals recited in claim 17 still covers other forms of transitory medium, the claims are rejected under 35 U.S.C. § 101 as covering non-statutory subject matter. It is suggested that the claims be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation “non-transitory” to the claim.    Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1, 5, 9, 13 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over DAO et al. (U.S. 20180199398, Jul. 12, 2018) in view of Bharatia (U.S. 20180199243, Jul. 12, 2018).
 	Regarding Claim 1, DAO discloses a method of enabling functionality at a User Plane Function, UPF, by a Session Management Function, SMF (page 19, par (0225), line 15-17, the UPF send to the SMF a UPF-SMF UE context request message (wherein enabling a functionality)), 
in a telecommunication network, the UPF comprising a list of profiles, each profile 
comprising one or more possible functionalities that can be enabled for a session, the 
method comprising receiving (See Fig 17 shows, receive SMF-UPF session release response message), by the UPF, a session creation/modification message for creating/modifying a session between said the UPF and said the SMF, the session creation/modification message comprising a session functionality indication for
 indicating functionality to be enabled for said the session (page 10, par (0164), line 1-10, if the UE provided session ID is included in the attach request, the AN perform admission control for the requested POU session according to the QoS profile. If the POU session is accepted, the AN establish a ORB according to the QoS profile), 
and the session functionality indication comprises a particular profile among the list of  profiles that is to be enabled for the session (page 10, par (0165), line 1-10, the AN then send to the SMF, via the AMF, an AN resource setup response message, the AN store all UE-related information in a UE-specific context profile, include the Session-State parameter, the SMF select the UPF based on the preferred UPF(s) policy, and the current traffic load of the UPFs, the SMF send a UPF session setup request message  to the selected UPF); 
enabling, by the UPF, the one or more functionalities associated  with the particular profile during said the session between said the UPF and said the SMF (page 10, par (0165-0166), line 10-20, the UPF store all UE-related information in a UE-specific context, which include the UE temp ID, the session ID, the AN, the IP address( es) of UE, the QoS and charging policies, and other information, the SMF then send a NAS session creation response message to the UE via the AMF, If the session request is accepted, the session creation response include the session ID, the assigned IP address (es), an optional QoS profile, and the service and session continuity (SSC) mode).
DAO discloses all aspects of the claimed invention, except the session is a Packet Forwarding Control Protocol, PFCP, session.
Bharatia is the same field of invention teaches the session is a 
Packet Forwarding Control Protocol, PFCP, session (page 8, par (0104), line 1-4, the SMF controls user-plane packet forwarding by providing traffic handling instructions to the UPF, the traffic handling instructions include packet detection information; and forwarding target and operation information).
DAO and Bharatia are analogous art because they are from the same field of endeavor of access to a service device.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify based the session is a Packet Forwarding Control Protocol, PFCP, session the teaching of DAO to include the traffic handling instructions include packet detection information; and forwarding target and operation information the teaching of Bharatia because it is providing performance guarantees, the network slices isolated from each other so that one slice does not negatively affect the other slices.
Regarding Claim 5, DAO discloses the enabling comprises performing, by said the UPF, said the enabled functionality for any packet that matches said the session between said the UPF and said the SMF (page 8, par (0137), line 1-10, a PDU session in the Session-ACTIVE state when the data connection dedicated to the give PDU session is established between the UE and the UPF). 
6. (Cancelled).
Regarding Claim 9, DAO discloses a User Plane Function, UPF, arranged for enabling functionality requested by a Session Management Function, SMF (page 19, par (0225), line 15-17, the UPF send to the SMF a UPF-SMF UE context request message (wherein enabling a functionality)), in a telecommunication network, the UPF comprising a list of profiles, each profile comprising one or more 
possible functionalities that can be enabled for a session, the UPF comprising receive equipment configured to receive(See Fig 17 shows, receive SMF-UPF session release response message) a session  creation/modification message for 
creating/modifying a session between the UPF and said the SMF, the session creation/modification message comprising a session functionality indication for 
indicating functionality to be enabled for said the session(page 10, par (0164), line 1-10, if the UE provided session ID is included in the attach request, the AN perform admission control for the requested POU session according to the QoS profile. If the POU session is accepted, the AN establish a ORB according to the QoS profile) and the session  functionality indication comprising a particular profile 
 among the list of profiles that is to be enabled for the session(page 10, par (0165), line 1-10, the AN then send to the SMF, via the AMF, an AN resource setup response message, the AN store all UE-related information in a UE-specific context profile, include the Session-State parameter, the SMF select the UPF based on the preferred UPF(s) policy, and the current traffic load of the UPFs, the SMF send a UPF session setup request message  to the selected UPF);; process equipment  configured to enable the one or more functionalities  associated 
with the particular profile during said  the session between said the UPF and said the SMF(page 10, par (0165-0166), line 10-20, the UPF store all UE-related information in a UE-specific context, which include the UE temp ID, the session ID, the AN, the IP address( es) of UE, the QoS and charging policies, and other information, the SMF then send a NAS session creation response message to the UE via the AMF, If the session request is accepted, the session creation response include the session ID, the assigned IP address (es), an optional QoS profile, and the service and session continuity (SSC) mode).
	DAO discloses all aspects of the claimed invention, except the session is a Packet Forwarding Control Protocol, PFCP, session. 
Bharatia is the same field of invention teaches the session is a Packet Forwarding Control Protocol, PFCP, session (page 8, par (0104), line 1-4, the SMF controls user-plane packet forwarding by providing traffic handling instructions to the UPF, the traffic handling instructions include packet detection information; and forwarding target and operation information).
DAO and Bharatia are analogous art because they are from the same field of endeavor of access to a service device.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify based the session is a Packet Forwarding Control Protocol, PFCP, session the teaching of DAO to include the traffic handling instructions include packet detection information; and forwarding target and operation information the teaching of Bharatia because it is providing performance guarantees, the network slices isolated from each other so that one slice does not negatively affect the other slices.
10. (Cancelled).
Regarding Claim 13, DAO discloses the process equipment is further for 
configured to performing perform the enabled functionality for any packet that matches said the session between said UPF and said SMF (page 8, par (0137), line 1-10, a PDU session in the Session-ACTIVE state when the data connection dedicated to the give PDU session is established between the UE and the UPF).
14. (Cancelled).
Regarding Claim 17, DAO discloses a computer storage medium storing 
a computer program product medium having instructions which, when executed by a User Plane Function, UPF, cause the UPF to implement a method of enabling 
functionality at the UPF by  a Session Management Function, SMF (page 19, par (0225), line 15-17, the UPF send to the SMF a UPF-SMF UE context request message(wherein enabling a functionality)), 
in a telecommunication network, the UPF comprising a list of profiles, each profile comprising one or more possible functionalities that can be enabled for a session, the method comprising receiving(See Fig 17 shows, receive SMF-UPF session release response message), by the UPF, a session creation/modification 
message for creating/modifying a session between the UPF and the SMF, the session creation/modification message comprising a session functionality indication for indicating functionality to be enabled for the session (page 10, par (0164), line 1-10, if the UE provided session ID is included in the attach request, the AN perform admission control for the requested POU session according to the QoS profile. If the POU session is accepted, the AN establish a ORB according to the QoS profile), and the session functionality indication comprising a particular profile among the list of profiles that is to be enabled for the session(page 10, par (0165), line 1-10, the AN then send to the SMF, via the AMF, an AN resource setup response message, the AN store all UE-related information in a UE-specific context profile, include the Session-State parameter, the SMF select the UPF based on the preferred UPF(s) policy, and the current traffic load of the UPFs, the SMF send a UPF session setup request message  to the selected UPF); enabling, by the UPF,  the one or more  functionalities associated with the 
particular profile during the session  between the UPF and the SMF(page 10, par (0165-0166), line 10-20, the UPF store all UE-related information in a UE-specific context, which include the UE temp ID, the session ID, the AN, the IP address( es) of UE, the QoS and charging policies, and other information, the SMF then send a NAS session creation response message to the UE via the AMF, If the session request is accepted, the session creation response include the session ID, the assigned IP address (es), an optional QoS profile, and the service and session continuity (SSC) mode).
DAO discloses all aspects of the claimed invention, except the session being 
a Packet Forwarding Control Protocol, PFCP, session.
Bharatia is the same field of invention teaches the session being 
a Packet Forwarding Control Protocol, PFCP, session (page 8, par (0104), line 1-4, the SMF controls user-plane packet forwarding by providing traffic handling instructions to the UPF, the traffic handling instructions include packet detection information; and forwarding target and operation information). 
DAO and Bharatia are analogous art because they are from the same field of endeavor of access to a service device.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify based the session is a Packet Forwarding Control Protocol, PFCP, session the teaching of DAO to include the traffic handling instructions include packet detection information; and forwarding target and operation information the teaching of Bharatia because it is providing performance guarantees, the network slices isolated from each other so that one slice does not negatively affect the other slices.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are:
Park et al. (US 20200107213, Apr. 2, 2020) teaches Packet Duplication by Core Network.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IQBAL ZAIDI whose telephone number is (571)270-3943.  The examiner can normally be reached on M to Thu 8.a.m to 6.p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NGO RICKY can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/IQBAL ZAIDI/
Primary Examiner, Art Unit 2464